DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on November 15, 2019, is acknowledged.
Claims 1-9 are pending in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii et al. (US 2007/021275) in view of Ota et al. (US 2018/0363102).
Regarding claim 1, Torri discloses an electrode material comprising: a composite including a core wire (4B) that is composed of a nickel base material containing 96% by mass or more of Ni (π[0070]) and a covering (4A) that covers an outer peripheral surface of the core wire and that does not cover but exposes an end face of the core wire (Fig. 2), wherein the covering (4A) is composed of a nickel alloy containing 10% by mass or more and 30% by mass or less of Cr and 0.1% by mass or more and 6% by mass or less of Al (Iconel alloy, π[0070]). Torri fails to state the composite having a specific resistance of less than 50 µΩ[Symbol font/0xD7]cm. Ota discloses an electrode material composed of a nickel alloy containing 10% by mass or more and 30% by 
Regarding claim 2, Torri discloses a spark plug electrode wherein in a cross section of the composite, an area ratio of a cross sectional area of the covering to a cross sectional area of the composite is 0.4 or more and 0.7 or less (π[0018]).
Regarding claim 8, Torri discloses a spark plug electrode composed of the electrode material.
Regarding claim 9, Torri discloses a spark plug comprising the spark plug electrode.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii et al. (US 2007/021275) in view of Ota et al. (US 2018/0363102), and further in view of Ito (JP 2015-118770).
Regarding claim 4, Torii in view of Ota fails to exemplify a diffusion layer between the core wire and the covering, wherein a Ni content of the diffusion layer changes in a gradient manner. Ito discloses an electrode material comprising: a composite including a core wire (36) that is composed of a nickel base material containing 96% by mass or more of Ni (π[0070]) and a covering (35) that covers an outer peripheral surface of the core wire and that does not cover but exposes an end face of the core wire (end face at end region 501, Fig. 2), wherein the covering (35) is composed of a nickel alloy containing 10% by mass or more and 30% by mass or less of Cr and 0.1% by mass or more and 6% by mass or less of Al and comprising a 
Regarding claim 5, Torii in view of Ota fails to exemplify wherein at least one of the nickel base material that forms the core wire and the nickel alloy that forms the covering contains 0.01% by mass or more and 0.7% by mass or less, in total, of a rare earth element. Ito discloses an electrode material comprising: a composite including a core wire (36) that is composed of a nickel base material containing 96% by mass or more of Ni (π[0070]) and a covering (35) that covers an outer peripheral surface of the core wire and that does not cover but exposes an end face of the core wire (end face at end region 501, Fig. 2), wherein the covering (35) is composed of a nickel alloy containing 10% by mass or more and 30% by mass or less of Cr and 0.1% by mass or more and 6% by mass or less of Al (Table 2); and wherein at least one of the nickel base material that forms the core wire and the nickel alloy that forms the covering contains 0.01% by mass or more and 0.7% by mass or less, in total, of a rare earth element (πs[0069-0070]) in order to suppress the formation of nickel crystal grains and enhance the strength of the electrode composition. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the rare earth element as disclosed by Ito in the electrode material in order to suppress the formation of nickel crystal grains and enhance the strength of the electrode composition.




Allowable Subject Matter
Claims 3, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 3, and specifically comprising the limitation of a ratio of a grain size of the nickel base material that forms the core wire to a grain size of the nickel alloy that forms the covering is 5 or more.
Regarding claim 6, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 6, and specifically comprising the limitation of the nickel alloy that forms the covering contains, in terms of % by mass, 0.1% or more and 1.5% or less of Si, 0.1% or more and 0.6% or less of Mn, 10% or more and 30% or less of Cr, 0.1% or more and 6% or less of Al, 0.01% or more and 12% or less of Fe, and 0.01% or more and 0.6% or less of Ti, with the balance being Ni and inevitable impurities
Regarding claim 7, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 7, and specifically comprising the limitation of the nickel base material that forms the core wire contains, in terms of % by mass, 0.01% or more and 1.5% or less of Si, 0% or more and 1.5% or less of Mn, 0.001% or more and 1.5% or less of Cr, 0.001% or more and 0.5% or less of Al, 0.01% or more and 1.5% or less of Fe, and 0% or more and 0.5% or less of Ti, with the balance being Ni and inevitable impurities.





Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879